Appeal from a *1349judgment of the Erie County Court (Michael E Pietruszka, J.), rendered September 13, 2005. The judgment convicted defendant, after a nonjury trial, of assault in the second degree (two counts), resisting arrest and obstructing governmental administration in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
Defendant was convicted, following a nonjury trial, of two counts of assault in the second degree (Penal Law § 120.05 [3]), and one count each of resisting arrest (§ 205.30) and obstructing governmental administration in the second degree (§ 195.05), arising out of the response by police officers to a domestic violence incident. Defendant failed to preserve for our review his contention that the evidence is legally insufficient to support the conviction (see People v Gray, 86 NY2d 10, 19 [1995]). In any event, defendant’s contention lacks merit (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Two police officers testified, inter alia, that defendant injured them while attempting to prevent them from performing a lawful duty (see generally People v Voliton, 83 NY2d 192 [1994]). We have considered the remaining contention of defendant in his main brief, as well as the contentions in his pro se supplemental brief, and conclude that they are without merit. Present— Martoche, J.P, Smith, Lunn, Fahey and Peradotto, JJ.